
	

113 HR 4235 IH: Taylor Morris Act
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4235
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Mrs. Bustos (for herself and Mr. Braley of Iowa) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to remove the maximum payment amount for certain qualified
			 losses under the Traumatic Injury Protection under the Ser­vice­mem­bers’
			 Group Life Insurance program.
	
	
		1.Short titleThis Act may be cited as the Taylor Morris Act.
		2.Removal of maximum payment amounts for certain qualified losses under Traumatic Injury Protection
			 under Servicemembers' Group Life Insurance programSection 1980A(d) of title 38, United States Code, is amended—
			(1)in paragraph (1), by striking and the maximum payment and inserting and, except as provided by paragraph (3)(A), the maximum; and
			(2)by adding at the end the following new paragraph:
				
					(3)
						(A)The maximum payment amount described in paragraph (1) shall not apply to a qualifying loss directly
			 caused by a traumatic event described in subparagraph (B). The Secretary
			 shall determine the payment schedule for such qualifying losses as the
			 Secretary determines appropriate without regard to such maximum payment
			 amount.
						(B)A traumatic event described in this subparagraph is one of the following:
							(i)Armed conflict.
							(ii)Training under conditions simulating armed conflict.
							(iii)Hazardous service.
							(iv)A traumatic event caused through an instrumentality of war..
			
